         Case 1:16-cv-00951-KBJ Document 47 Filed 04/25/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
DAVID YANOFSKY,                          )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )        No. 1:16-cv-951 (KBJ)
                                         )
DEPARTMENT OF COMMERCE,                  )
                                         )
                                         )
             Defendant.                  )
                                         )


                                        ORDER

      Plaintiff David Yanofsky has filed a motion to enforce the judgment in his favor

that this Court entered on March 30, 2018, in this FOIA case against Defendant United

States Department of Commerce (“the DOC”). (See ECF No. 41; see also Mem. Op.,

ECF No. 28.) Because the post-judgment agency conduct that Yanofsky maintains is

inconsistent with this Court’s summary judgment order is not, in fact, covered by the

order, Yanofsky’s motion will be DENIED.

                                             I.

      Yanofsky filed a five-count complaint against the DOC on May 19, 2016,

alleging that the agency had unlawfully denied his request for a fee waiver in

connection with a FOIA request that Yanofsky had submitted. Yanofsky claimed that

he was entitled to a public interest fee waiver pursuant to 5 U.S.C. § 552(a)(4)(A)(iii)

and/or that he should be granted a fee reduction as a member of the news media,

5 U.S.C. § 552(a)(4)(A)(ii), but that the DOC had unlawfully denied his request for a

waiver or reduction (see Compl., ECF No. 1, ¶ 8); the agency indicated instead that
          Case 1:16-cv-00951-KBJ Document 47 Filed 04/25/19 Page 2 of 6



Yanofsky would have to purchase the requested records at a cost of at least $173,775.00

(id.). In his complaint, Yanofsky requested inter alia that the Court declare “that

Plaintiff is entitled to a fee waiver” and “order Defendant to immediately disclose, in

their entirety, all records responsive to Plaintiff’s Request [.]” (Id. at 18.) 1

        The parties subsequently filed cross-motions for summary judgment. (See Mem.

of Law in Supp. Of Def.’s Mot. for Summ. J. (“Def.’s Mot.”), ECF No. 20 ; Pl.’s Mem.

of Law In Opp’n to Def.’s Mot. for Summ. J. And in Supp. Of Pl.’s Mot. for Summ. J.

(“Pl.’s Mot.”), ECF No. 21-1.) The DOC argued that it regularly disseminates

information such as that which Yanofsky requested, in exchange for which the agency

properly “collects, retains, and expends user fees pursuant to delegated authority under

the Mutual Educational and Cultural Exchange Act as authorized in annual

appropriations acts[,]” which displaces the traditional fee-setting provisions in the

FOIA. (Def.’s Mot. ¶ 5.) Yanofsky asserted that “the DOC has refused to grant

Plaintiff’s request for a public interest fee waiver or to acknowledge his entitlement to a

fee benefit as a representative of the news media, as required by the Act” (Pl.’s Mot. at

6), and that this “Court should reject the DOC’s erroneous contention that an agency

may place records subject to FOIA out of the practical reach of the press and public by

charging exorbitant fees not authorized by the Act” (id. at 8).

        This Court ultimately agreed with Yanofsky. On March 30, 2018, it granted

summary judgment in his favor, concluding that Congress did not intend for the Mutual

Educational and Cultural Exchange Act, 22 U.S.C. § 2455(f), and the Consolidated

Appropriations Act of 2016, Pub L. No. 114-113, § 9(B), 129 Stat. 2242, 2287 (2015),


1
 Page-number citations to the documents that the parties have filed refer to the page numbers that the
Court’s electronic filing system automatically assigns.


                                                   2
         Case 1:16-cv-00951-KBJ Document 47 Filed 04/25/19 Page 3 of 6



to displace the FOIA’s fee-setting provisions such that the agency was authorized to

require payment for access to certain files. The Court s pecifically concluded that “the

DOC must follow the FOIA, and determine the fees that are applicable to Yanofsky’s

FOIA[] request in accordance with the FOIA’s fee-setting and fee-waiver provisions”

(Mem. Op. at 24), and it “remanded [the case] to the agency for a reevaluation of the

fees that Yanofsky will be charged, consistent with the reasoning of this Opinion” ( id.).



                                             II.

       On October 30, 2018, seven months after the Court’s ruling, Yanofsky filed a

Motion to Enforce Judgment against Defendant. (See Mem. in Supp. Of Pl.’s Mot. to

Enforce J. (“Pl.’s Mot. to Enforce”), ECF No. 41-1.) In this motion, Yanofsky

maintains that the Court’s summary judgment ruling “makes clear [that] Mr. Yanofsky

is entitled to the records he requested from Defendant Department of Commerce

(‘DOC’) under the Freedom of Information Act,” which include “specified I-92 and I-

94 files [that] consist of anonymized data about visitors to the United States [and] are

maintained and utilized by DOC.” (Pls.’ Mot. to Enforce. at 4.) Yanofsky insists that,

“[w]hile DOC produced some documents . . . following the Court’s Judgment[,]” the

agency “has yet to produce the data files that Plaintiff requested[.]” ( Id.) As a result,

Plaintiff’s enforcement motion “ask[s] that this Court enter an order requiring DOC to

immediately produce the I-92 and I-94 data files responsive to Plaintiff’s FOIA

Request.” (Id. at 4–5.) For the reasons explained below, this request is beyond the

scope of the Court’s prior judgment.




                                             3
         Case 1:16-cv-00951-KBJ Document 47 Filed 04/25/19 Page 4 of 6



                                             III.

       “District courts have the authority to enforce the terms of their mandates[,]”

Flaherty v. Pritzker, 17 F. Supp. 2d 52, 55 (D.D.C. 2014), and “[t]he exercise of this

authority is ‘particularly appropriate’ when a case returns to a court on a motion to

enforce the terms of its mandate to an administrative a gency[,]” id. (quoting Int’l

Ladies’ Garment Workers’ Union v. Donavan, 733 F.2d 920, 922 (D.C. Cir. 1984)).

“The Court should grant a motion to enforce if a ‘prevailing plaintiff demonstrates that

a defendant has not complied with a judgment entered again st it.’” Sierra Club v.

McCarthy, 61 F. Supp. 3d 35, 39 (D.D.C. 2014) (quoting Heartland Hosp. v. Thompson,

328 F. Supp. 2d 8, 11 (D.D.C. 2004)). See also Pub. Citizen, Inc. v. Dep't. of Educ., 292

F. Supp. 2d 1 (D.D.C. 2003) (granting a motion to enforce judgment ordering the

Department of Energy's compliance with the plaintiff's Freedom of Information Act

request when the Department could not demonstrate that its search for information was

adequate to satisfy the judgment). Crucially, “[s]uccess on a motion to enforce a

judgment gets a plaintiff only ‘the relief to which [the plaintiff] is entitled under [its]

original action and the judgment entered therein.’” Heartland Regional Medical Center

v. Leavitt, 415 F.3d 24, 29 (D.C. Cir. 2005) (citing Watkins v. Washington, 511 F.2d

404, 406 (D.C. Cir. 1975)). Thus, if a plaintiff “has received all relief required by that

prior judgment, the motion to enforce [should be] denied.” Heartland Hosp., 328 F.

Supp. 2d at 11.

       Included within “a court’s power to administer its decrees is the power to

construe and interpret the language of the judgment” in order to determine the totality

of the relief the Court originally granted, and to which Plaintiff was originally entitled.




                                              4
         Case 1:16-cv-00951-KBJ Document 47 Filed 04/25/19 Page 5 of 6



Id. at 11–12 (citing Sec. & Exch. Comm'n v. Hermil, Inc., 838 F.2d 1151, 1153 (11th

Cir. 1988)). Here, in order to determine the scope of the original grant of summary

judgment, the Court has reviewed Yanofsky’s complaint and the parties’ motions for

summary judgment, and it is crystal clear that Yanofsky framed the principal unlawful

conduct at issue as the DOC’s “unlawfully denying Plaintiff’s request for a fee waiver

and informing Plaintiff that he would have to purchase the requested records at a cost of

at least $173,775.00, an amount far in excess of the fees Defendant is permitted to

charge under FOIA.” (Compl. ¶ 2.) Although this allegedly unlawful denial of

Yanofsky’s fee waiver request had the practical effect of placing the records Yanofsky

sought out of his reach, it is undeniable that the agency’s refusal to release records in

response to Yanofsky’s FOIA request hinged on the dispute over Yanofsky’s eligibility

for a fee waiver, and indeed, the agency explained as much in its motion for summary

judgment, when it stated that “[t]he publications sought by Plaintiff were properly

withheld, however, because Plaintiff has refused to pay the statutorily-mandated fees

required to obtain them.” (Def.’s Mot. at 10 (emphasis added).) Yanofsky’s cross-

motion for summary judgment also focused exclusively on contradicting the agency’s

fee-waiver analysis. (See generally Pl.’s Mot.)

       This Court ruled on this fee-waiver issue, alone, in its summary judgment

opinion. (See Mem. Op. at 24 (holding that “the DOC must follow the FOIA, and

determine the fees that are applicable to Yanofsky’s FOIA[] request in accordance with

the FOIA’s fee-setting and fee-waiver provisions”). And there can be no question that

the fee-waiver dispute is a discrete issue that is distinct from any other potential

disputes concerning the DOC’s withholding or release of the requested records. See,




                                             5
          Case 1:16-cv-00951-KBJ Document 47 Filed 04/25/19 Page 6 of 6



e.g., Cause of Action v. Fed. Trade Comm’n, 961 F. Supp. 2d 142, 154, 168 (D.D.C.

2013) (resolving fee waiver issue in agency’s favor while resolving withholdings

dispute partially in plaintiff’s favor), remanded in part on other grounds, 799 F.3d 1108

(D.C. Cir. 2015); Citizens for Responsibility and Ethics in Washington v. U.S. Dept. of

Justice, 602 F. Supp. 2d 121, 125 (D.D.C. 2009) (noting that the evaluation of fee -

waiver requests is independent from “the possibility of eventual exemption from

disclosure”). Thus, while Yanofsky’s motion to enforce the judgment now complains

that the agency “has yet to produce the data files that Plaintiff requested” and seeks “an

order requiring DOC to immediately produce the I-92 and I-94 files responsive to

Plaintiff’s FOIA request” (Pl.’s Mot. to Enforce at 4–5), neither the original complaint

nor Yanofsky’s summary judgment motion actually addressed any substantive issues

regarding withholdings, nor could they possibly have done so, because at that stage of

the litigation, the fee issue was a predicate barrier to the records release. 2

        This all means that Yanofsky’s suggestion that the Court’s summary judgment

ruling “makes clear [that] Mr. Yanofsky is entitled to the records he requested” (Pl.’s

Mot. to Enforce at 4) is mistaken, and in fact, the Court’s prior judgment did not reach

the issue of the agency’s production obligation at all. Consequently, it is hereby

        ORDERED that Plaintiff’s [41] Motion to Enforce Judgment is DENIED.



DATE: April 25, 2019                                     Ketanji Brown Jackson
                                                         KETANJI BROWN JACKSON
                                                         United States District Judge


2
 Moreover, Defendant’s denial of the fee waiver was not alone the cause of the wi thholding. Because
Plaintiff did not have a fee waiver, he allegedly could not, and did not, follow through with his request
for the records. Thus, Plaintiff’s own conduct was an intervening and more proximate cause of the
withholding of records initially.


                                                    6
